             In the United States District Court
             for the Southern District of Georgia
                      Waycross Division
                                                                                      FILED
                                                                               Scott L. Poff, Clerk
                                                                            United States District Court

                                                                       By CAsbell at 12:46 pm, Apr 09, 2020


DONALD IVEY STALVEY, JR.

     Plaintiff,

     v.                                             No. 5:18-cv-019

UNITED STATES OF AMERICA,

     Defendant.



                                   ORDER

     On October 15, 2019, the Court conducted a bench trial in the

above-captioned case. After hearing testimony from Mr. Stalvey and

his wife, viewing the videotaped trial deposition of Mr. Stalvey’s

treating physician, Dr. Hellman, hearing the cross-examination of

Defendant’s expert witness, Dr. Sofianos, and considering all the

evidence tendered at the trial, the Court makes the following

findings of fact and conclusions of law pursuant to Rule 52 of the

Federal Rules of Civil Procedure.

     Firstly,      however,   Plaintiff      objected     to   the   Magistrate

Judge’s Order excluding his treating physician, Dr. Hellman, from

testifying    on   causation.   Dkt.   No.    70;   see   Dkt.   No.       66.            His

objection is fully briefed by the parties, dkt. nos. 70, 71, 75,

and ripe for review. For the reasons below, Plaintiff’s objection,
dkt. no. 70, is OVERRULED and the Magistrate Judge’s Order is

AFFIRMED.

I.   PLAINTIFF’S OBJECTION TO THE MAGISTRATE JUDGE’S ORDER

     On October 8, 2019, the Magistrate Judge issued an Order,

dkt. no. 66, granting Defendant’s motion to exclude Dr. Hellman’s

testimony   on     causation,   dkt.   no.     57,   and    denying    as   moot

Defendant’s motion in limine regarding the same, dkt. no. 65. In

his Order, the Magistrate Judge reasoned that since there was

“nothing in Dr. Hellman’s testimony or in the medical records

demonstrating      that   Dr.   Hellman      considered,      evaluated,     or

determined the cause of Plaintiff’s injuries during the course of

treatment or that such a determination was material in any way to

Plaintiff’s treatment,” Dr. Hellman could not testify about the

cause of Mr. Stalvey’s injuries without first providing an expert

witness   report    pursuant    to   Federal    Rule   of    Civil    Procedure

26(a)(2)(B). See Dkt. No. 66.

     On October 12, 2019, Plaintiff filed his objection to the

Magistrate Judge’s Order. Dkt. No. 70. There, Plaintiff argued

that the Order “established a rule that is impossible for any

treating physician to meet,” and, moreover, one which is contrary

to case law, Federal Rule of Civil Procedure 26(a)(2)(C), and

Federal Rule of Evidence 702. Id. at 6. Defendant responded by

arguing that the Order did not establish new law but instead




                                       2
“correctly applied governing law” to the facts of this case. Dkt.

No. 71 at 1, 2. Defendant has the better argument.

       A.     Standard of Review

       When considering a party’s objections to a magistrate judge’s

ruling on a non-dispositive matter, the district judge must “modify

or set aside any part of the order that is clearly erroneous or is

contrary to law.” Fed. R. Civ. P. 72(a). Otherwise, the magistrate

judge’s ruling stands. “A ruling is clearly erroneous where either

the magistrate judge abused his discretion or the district court,

after reviewing the entirety of the record, is left with a definite

and firm conviction that a mistake has been made.” Jackson v. Deen,

No. 4:12-CV-139, 2013 WL 3991793, at *2 (S.D. Ga. Aug. 2, 2013)

(citing Pigott v. Sanibel Dev., LLC, No. CIVA 07-0083, 2008 WL

2937804, at *5 (S.D. Ala. July 23, 2008)). A decision by the

magistrate judge is contrary to law when it “fails to follow or

misapplies the applicable law.” Id. (citations omitted).

       B.     Discussion

       In his Order granting Defendant’s motion to exclude the

testimony of Dr. Hellman, dkt. no. 66, the Magistrate Judge held

that    Dr.    Hellman——although   disclosed   as   a   Rule   26(a)(2)(C)

witness——was still required to provide a Rule 26(a)(2)(B) report

because he intended to offer opinion testimony on causation that

he formed beyond his course of treatment for Mr. Stalvey. Indeed,

Dr. Hellman’s opinion regarding the cause of Mr. Stalvey’s injuries


                                     3
was developed beyond his course of treatment. As the Magistrate

Judge noted, there is nothing in Dr. Hellman’s deposition testimony

or   medical        records    that     shows   he   considered,      evaluated,      or

determined the cause of Mr. Stalvey’s injuries. Similarly, Dr.

Hellman makes no mention in his deposition or medical records as

to how his perceived cause of Mr. Stalvey’s injuries was material

to his diagnosis or treatment of Mr. Stalvey.

      Based on these facts, the Magistrate Judge’s holding is

squarely       in    line     with    current   caselaw    on    this       issue.    See

Kondragunta v. Ace Doran Hauling & Rigging Co., No. 1:11-cv-01094,

2013 WL 1189493, at *3 (N.D. Ga. Mar. 21, 2013) (a properly

disclosed treating physician expert can testify on causation, so

long as they formed that opinion during their course of treatment);

In   re   Denture      Cream     Prods.    Liab.     Litig.,    No.   09-2051,       2012

WL 5199597, at *4 (S.D. Fla. Oct. 22, 2014) (holding that when a

proponent of the treating physician’s testimony fails to show that

his or her opinions are based on observations made during the

course    of    treatment,       Rule    26(a)(2)(B)    reports       are    required);

Goodman v. Staples the Office Superstore, LLC, 644 F.3d 817, 826

(9th Cir. 2011) (same); Advendt v. Covidien, Inc., 314 F.R.D. 547,

555 (E.D. Mich. 2016) (same).

      Despite Plaintiff’s failure to provide Defendant with a Rule

26(a)(2)(B) report, the Magistrate Judge was still willing to

permit Dr. Hellman’s causation testimony to be heard at trial


                                            4
because Defendant did not argue that the lack of Dr. Hellman’s

report was unjustified, prejudicial, or surprising. See Fed. R.

Civ. P. 37(c)(1) (the Court may admit a Rule 26(a)(2)(B) expert’s

testimony without a report if failure to provide the report is

“substantially justified or is harmless”). However, the Magistrate

Judge ruled that Mr. Stalvey could present such testimony only if

Dr. Hellman’s testimony survived the scrutiny of Federal Rule of

Evidence 702. See United States v. Henderson, 409 F.3d 1293, 1300

(11th Cir. 2005). It did not, and the Magistrate Judge properly

excluded the testimony.

     Here,   the   Magistrate   Judge   held   that   Dr.   Hellman’s

methodology was unreliable and that his testimony would ultimately

be unhelpful to the jury. This conclusion was not erroneous, nor

was it contrary to law. First, Dr. Hellman’s testimony and writings

show how he identified Plaintiff’s injuries (MRI scans, x-rays,

and physical exams) and how he determined which injuries caused

Plaintiff to experience pain (history), but——as the Magistrate

Judge points out——“nothing in the record shows how Dr. Hellman

determined that the October 26, 2015 accident caused Plaintiff’s

injuries.” Dkt. No. 66 at 14. At best, Dr. Hellman notes the

temporal relationship between the accident and the onset of Mr.

Stalvey’s pain; however, that is not enough to carry the day under

a Daubert analysis. McClain v. Metabolife, Int’l, Inc., 401 F.3d

1233, 1243 (11th Cir. 2005) (assuming causation from a temporal


                                 5
relationship is a post hoc ergo propter hoc logical fallacy). Since

Dr. Hellman’s testimony is based on an unreliable methodology, it

is unhelpful to the factfinder. Daubert, 509 U.S. at 591. Under

these facts, the Magistrate Judge’s conclusion that Dr. Hellman’s

causation testimony should be excluded for failing to meet the

requirements of Rule 702, Daubert, and its progeny was not clearly

erroneous nor was it contrary to law. Accordingly, Plaintiff’s

objection, dkt. no. 70, is OVERRULED and the Magistrate Judge’s

Order, dkt. no. 66, is AFFIRMED. Dr. Hellman’s causation testimony

was properly excluded.

II.     FINDINGS OF FACT

        The Court makes the following findings of fact:

                                       1.

      At the time of trial, Donald Stalvey was 44 years old. He is

married to Candace Stalvey. Together they have two minor children:

an eleven-year-old girl and a seven-year-old boy. Mr. Stalvey has

an adult child from a previous marriage.

                                       2.

      Prior to the accident, Mr. Stalvey had no back or neck pain.

Although Mr. Stalvey had degenerative disc disease and arthritis

prior     to   the   accident,   the   conditions     were   not   clinically

significant.     Mr.   Stalvey   was   asymptomatic    and   never   received

treatment for those underlying conditions.




                                       6
                                       3.

     There is no medical evidence or testimony that Mr. Stalvey

suffered    from   herniated   discs    or   bulging   discs   prior   to   the

accident.

                                       4.

     Prior to the accident, Mr. Stalvey enjoyed watching his

children participate in sporting events and roughhousing with his

young son.

                                       5.

     Prior to the accident, Mr. Stalvey played bass in his church’s

praise band and helped other men at the church set up chairs and

tables for social gatherings.

                                       6.

    Mr. Stalvey owns and operates Stalvey Heating and Cooling.

His work history prior to the accident primarily consisted of

manual labor. At Stalvey Heating and Cooling, Mr. Stalvey ran the

office and installed products for customers. This occasionally

involved crawling under houses, stooping in attics, and lifting

HVAC units.

                                       7.

     Mr. Stalvey owns a blueberry farm and tends honeybees. Prior

to the accident, Mr. Stalvey tended to his blueberry farm and

beehives without incident and could maintain the family home

without assistance.


                                       7
                                8.

     Prior to the accident, Mr. Stalvey played a larger role in

planning, traveling to, and participating in family vacations.

                                9.

     On October 26, 2015, at approximately 2:54 p.m., Mr. Stalvey

was the front passenger in a 2014 Chevrolet Silverado traveling

northbound on Georgia Highway 11 at approximately 55 miles per

hour. Mr. Stalvey’s adult daughter was driving the Silverado, which

was owned by Stalvey Heating and Cooling.

                               10.

     At the same time, D’Arcy Nicole Jackson was operating her

personal vehicle, a 2000 Jeep Cherokee, traveling west on Norman

Eva Road.

                               11.

     Norman Eva Road and Georgia Highway 11 intersect in Echols

County, Georgia, with vehicles on Georgia Highway 11 having the

right-of-way.

                               12.

     Although the Silverado occupied by Mr. Stalvey had the right-

of-way, Ms. Jackson failed to yield at a stop sign and struck the

Silverado in the intersection of Norman Eva Road and Highway 11.




                                8
                                    13.

     At the time of the collision, Ms. Jackson was a rural letter

carrier employed by the United States Postal Service and she was

acting within the scope of her employment with the United States.

                                    14.

     Following    the   accident,   Plaintiff   amassed    the   following

medical bills:

     A.   CRH Physician Practices                         $150.00

     B.   Schumachergroup (Emergency Treatment)           $1,213.00

     C.   Radiology Associates of South Georgia           $98.00

     D.   Douglas Spine Center                            $1,803.00

     E.   Georgia Sports Medicine                         $1,099.00

     F.   Open MRI of Douglas                             $4,200.00

     G.   Rehab Services of Coffee County                 $1,389.00

     H.   The Medicine Cabinet                            $164.33

          Total:                                          $10,116.33

                                    15.

     Mr. Stalvey experienced pain following the accident but did

not seek medical treatment until the following day, October 27,

2015. On that date, he presented to the Coffee County Regional

Hospital’s emergency room in Douglas, Georgia complaining of neck

and back pain. He was charged $1,213 for this hospital visit.

X-rays were taken during this visit, for which Mr. Stalvey was

charged $98.00.


                                     9
                                   16.

      On October 29, 2015, Mr. Stalvey sought treatment at CRH

Physician Practices. Mr. Stalvey was charged $150.00 for the visit.

                                   17.

      From November 9, 2015 to January 6, 2016, Mr. Stalvey received

chiropractic treatment from Dr. Luis D. Rojas, D.O. of the Douglas

Spine Center. Mr. Stalvey was treated by Dr. Rojas seventeen times.

Mr.   Stalvey   has   submitted   medical   bills   for   eight   of   those

seventeen visits (November 9, 2015 through December 4, 2015) for

a total of $1,048.00; however, the account balance reflected on

the account statement is $1,803.00.

                                   18.

      At the end of his last visit on January 6, 2016, Dr. Rojas

recommended Mr. Stalvey consult an orthopedist to further evaluate

his neck.

                                   19.

      On January 27, 2016, Mr. Stalvey began treatment with Dr.

Hellman, an orthopedist at Georgia Sports Medicine. Mr. Stalvey

saw Dr. Hellman, or one of his physician’s assistants, at Georgia

Sports Medicine, nine times from January 27, 2016 through the date

of the trial. The last time Mr. Stalvey received treatment at

Georgia Sports Medicine prior to the trial was July 12, 2019.




                                    10
                                       20.

       On January 27, 2016, Dr. Hellman noted that Mr. Stalvey’s

back    pain   was   quite   a   bit   better   and   was   almost   completely

resolved; however, Mr. Stalvey continued to complain of neck pain

as a result of the motor vehicle accident. This neck pain prompted

him to visit Dr. Hellman.

                                       21.

       On February 10, 2016, Mr. Stalvey presented to Dr. Hellman’s

office as a follow-up to his previous appointment and to review an

MRI of his neck. The MRI of his neck revealed a disc herniation at

the C5-6 level. Mr. Stalvey presented with no complaints of back

pain.

                                       22.

        On May 24, 2016, Mr. Stalvey presented to Dr. Hellman’s office

as a follow-up to his previous appointment regarding neck pain

following a motor vehicle accident. Mr. Stalvey presented with no

complaints of back pain.

                                       23.

        On October 19, 2016, Mr. Stalvey presented to Dr. Hellman’s

office as a follow-up to his previous appointment regarding neck

pain following a motor vehicle accident. Mr. Stalvey presented

with no complaints of back pain.




                                        11
                               24.

     On May 5, 2017, Mr. Stalvey presented to Dr. Hellman’s office

as a follow-up to his previous appointment regarding neck pain

following a motor vehicle accident. Mr. Stalvey presented with no

complaints of back pain. Dr. Hellman noted that Mr. Stalvey managed

his neck pain for the past seven months by taking prescription

pain medication occasionally; however, Mr. Stalvey’s pain was

aggravated when he rode his tractor (during which he bounced up

and down and looked over his shoulder frequently).

                               25.

     On September 5, 2018, Mr. Stalvey presented to Dr. Hellman

complaining of neck pain. For the first time, Mr. Stalvey also

complained of back pain. The appointment was not a follow-up from

Mr. Stalvey’s prior appointments; however, Dr. Hellman noted that

Mr. Stalvey had a similar complaint of neck pain in 2017, that it

was ongoing, and that he presented in the office for some relief.

                               26.

     On October 15, 2018, Mr. Stalvey presented to Dr. Hellman’s

office as a follow-up to his previous appointment regarding neck

and back pain. Mr. Stalvey also presented to review the findings

of a recent cervical spine MRI. At this appointment, Dr. Hellman

ordered an MRI of Mr. Stalvey’s lumbar spine.




                                12
                               27.

     On February 6, 2019, Mr. Stalvey presented to Dr. Hellman’s

office as a follow-up to his previous appointment regarding back

pain and to review an MRI of his lumbar spine. He did not present

to Dr. Hellman to receive treatment for his neck pain.

                               28.

     On July 12, 2019, Mr. Stalvey presented to Dr. Hellman’s

office to recheck his neck and back pain. Mr. Stalvey stated that

working on his blueberry farm increased his back pain.

                               29.

     Mr. Stalvey only submitted medical bills for six of his visits

with Dr. Hellman: January 27, 2016, February 10, 2016, May 24,

2016, October 19, 2016, September 5, 2018, and October 15, 2018.

None of the submitted medical bills were for visits or procedures

related exclusively to complaints of back pain. The total for these

visits is $1,099.00.

                               30.

     At all of Mr. Stalvey’s appointments, Dr. Hellman recommended

conservative treatment of his neck or back pain. Dr. Hellman wrote

Mr. Stalvey a prescription for pain medication at each visit.

                               31.

     Since the accident, Mr. Stalvey underwent three MRIs. On

February 2, 2016 and on October 4, 2018, he underwent an MRI of

his cervical spine. Both revealed disc herniation at the C5-6. On


                                13
January 30, 2019, Mr. Stalvey underwent an MRI of his lumbar spine.

This revealed a disc herniation there too. The cost of each MRI

was $1,400.00, for a total of $4,200.00.

                                   32.

     Dr. Hellman referred Mr. Stalvey to Rehab Services of Coffee,

Inc. to receive treatment for his neck and back pain. From December

20, 2018 to March 12, 2019, Mr. Stalvey received such treatment on

eight    occasions.   He   submitted    medical   bills   for   all   eight

occasions, totaling $1,389.00.

                                   33.

        Mr. Stalvey received prescription medication to help manage

his pain; however, he did not always get them refilled. Instead,

Mr. Stalvey took——and continues to take——anti-inflammatory over-

the-counter medication, used (and continues to use) icepacks, and

applied (and continues to apply) CBD oil to help alleviate his

pain. Mr. Stalvey is afraid of becoming addicted to prescription

pills and limits their use. Mr. Stalvey has spent $164.33 at the

Medicine Cabinet filling these prescriptions.

                                   34.

        Mr. Stalvey presented no credible evidence showing that his

injuries are permanent.




                                   14
                                        35.

     Mr. Stalvey established that he suffered pain in his lumbar

spine after the accident. That pain resolved itself within three

months of the accident.

                                        36.

     The   lumbar      pain   he   is   currently   experiencing   was   first

documented in his medical records on September 5, 2019 and was

noted as “recent” at that time.

                                        37.

     Mr.     Stalvey    has    established    that    he   experienced    pain

originating from his cervical spine, received treatment for that

pain, and that the pain was related to the car accident involving

Ms. Jackson.

                                        38.

     Mr. Stalvey has established with the requisite degree of proof

that he will return to the doctor for medical treatment related to

the pain in his cervical spine; however, Mr. Stalvey has not

established with the requisite degree of proof the frequency of

those visits, the treatment he will receive, or the cost of such

treatment.

                                        39.

     Mr. Stalvey presented no evidence that he is permanently

disabled because of the accident. Mr. Stalvey has presented no




                                        15
evidence that he currently has any disability rating because of

the accident.

                                 40.

     Although the pain has impacted his life, Mr. Stalvey is still

able to do most of the activities he did prior the accident;

however, he can no longer do them as comfortably.

                                 41.

     Although Mr. Stalvey has been able to maintain his role as

the owner and operator of Stalvey Heating and Cooling, he is now

limited in what he can do for the company. Due to his neck pain,

his tasks at work have shifted from servicing customer’s homes to

working from the office. In addition, Mr. Stalvey has had to hire

help to perform some of the work he was doing prior the accident,

like crawling under houses, climbing into attics, and lifting HVAC

units. Mr. Stalvey presented no evidence regarding the cost of

hiring this additional help.

                                 42.

     Prior to the accident, Mr. Stalvey harvested honey. Doing so

required   lifting   wooden   boxes    full   of   honey   that   weighed

approximately 75-80 pounds. Mr. Stalvey can no longer perform these

tasks. Although Mr. Stalvey keeps bees still, he is no longer

active with regard to handling the honey.




                                  16
                                     43.

       Mr. Stalvey can no longer perform household duties that

require heavy lifting including moving furniture and maintaining

the home. Now, he must hire people to perform those tasks. Mr.

Stalvey’s inability to lift heavy objects due to his neck pain

results in Mrs. Stalvey performing most of the household chores,

like bringing in the groceries.

                                     44.

       Mr. Stalvey’s ongoing neck pain has had some impact on his

ability to enjoy life. Mr. Stalvey still travels and vacations

with   his   family.   He   still   watches   his   children   play   sports.

However, those experiences are no longer pain free.

                                     45.

       Although Mr. Stalvey still travels, Ms. Stalvey has taken

over most of the driving responsibilities. Mr. Stalvey travels

with a special pillow to make his ride in the car more comfortable.

                                     46.

       Mr. Stalvey can no longer wrestle and roughhouse with his son

like he did before the accident. This causes Mr. Stalvey to feel

like he is not the father he should be.

                                     47.

       Although Mr. Stalvey still plays the guitar at his church,

the strap around his neck and shoulders now causes discomfort.




                                      17
                                  48.

     The neck pain Mr. Stalvey experiences interrupts his sleep.

                                  49.

     Taken together, Mr. Stalvey has shown that the accident has

caused pain in his back that resolved itself three months after

the accident. Mr. Stalvey has also shown that the accident caused

neck pain that continues to the present day; however, the pain——

in frequency, duration, and severity——is inconsistent. Most days

it is managed by over-the-counter drugs. Some days it is managed

by ointments and creams. On other days, it is managed by prescribed

narcotics. On rare occasions, it is worth scheduling a visit with

Dr. Hellman. Although it impacts Mr. Stalvey’s life, the pain has

by no means immobilized him. He can carry on a relatively normal

life.

                                  50.

        Mr. Stalvey’s neck pain is exacerbated by certain activities:

heavy lifting, driving his tractor, vigorous exercise, extended

time riding in the car, and sitting on bleachers without back

support for extended periods of time.

III. CONCLUSIONS OF LAW

     The Court makes the following conclusions of law:

                                  1.

     This action is brought by Mr. Stalvey under the Federal Tort

Claims Act. 28 U.S.C. §§ 2671 et seq. Because the motor vehicle


                                  18
accident giving rise to this action occurred in Georgia, Georgia’s

substantive tort law applies. 28 U.S.C. § 1346(b)(1).

                                2.

     To prevail on an ordinary negligence cause of action under

Georgia law, a plaintiff must establish the essential elements:

duty, breach of duty, direct and proximate cause, and damages. The

plaintiff bears the burden of proof. The plaintiff must prove his

case by a preponderance of the evidence. When the defendant has

admitted negligence, the plaintiff must still prove causation and

damages. Arch Ins. Co. v. Clements, Purvis & Stewart, P.C., 850

F. Supp. 2d 1371, 1374 (S.D. Ga. 2011); see also Hunsucker v.

Belford, 304 Ga. App. 200, 201 (2010).

                                3.

     A defendant may be held liable for an injury when that person

commits a negligent act that puts other forces in motion or

operation resulting in the injury when such other forces are the

natural and probable result of the act that the defendant committed

and that reasonably should have been foreseen by the defendant.

                                4.

     Ordinary negligence means the absence of or the failure to

use the degree of care an ordinarily careful person would use under

the same or similar circumstances. Before a plaintiff can recover

damages from a defendant, there must be injury to the plaintiff

resulting from the defendant’s negligence.


                                19
                                         5.

        No plaintiff may recover for injuries or disabilities that

are not connected with the act or omission of the defendant in

this case. There can be no recovery for the plaintiff for any

injury    or   disability       that   was   not     proximately   caused     by   the

incident in question.

                                         6.

        Proximate cause is that which, in the natural and continuous

sequence, unbroken by other causes, produces an event and without

which the event would not have occurred. Proximate cause is that

which     is   nearest     in   the    order    of    responsible    causes,       and

distinguished from remote, that which stands last in causation,

not necessarily in time or place, but in causal relation.

                                         7.

        Expert testimony is not required when the facts show that the

alleged negligence caused the injury and it would be a matter of

common knowledge and observation that such an injury would not

have occurred if an act had been performed with ordinary skill and

care. However, “expert evidence is required where a ‘medical

question’ involving truly specialized medical knowledge (rather

than     the   sort   of    medical     knowledge      that   is    within    common

understanding and experience) is needed to establish a causal link

between    the   defendant’s       conduct     and    the   plaintiff’s      injury.”

Cowart v. Widener, 287 Ga. 622, 622 (2010) (emphasis in original).


                                         20
                                         8.

       Expert testimony is not necessary “to prove causation of an

injury”     when   there     is   a   “short    lapse   of     time”   between     the

automobile accident and the treatment of an orthopedic injury (like

neck   or   back     pain)    which    the     plaintiff      “attributes    to    the

accident,” particularly when the reported pain is “previously

unexperienced” and onsets “within days of an accident and resulting

treatment.” Lancaster v. USAA, 223 Ga. App. 805, 807 (1998). In

such situations, “a [factfinder] could conclude there was a causal

connection as a matter of common sense based on the plaintiff’s

testimony and medical bills.” Id.

                                         9.

       The opposite is also true. Where the complained-of injury is

not temporally related to the accident, there must be expert

testimony connecting the complained-of injury to the accident. See

id. at 807-08. Indeed, making such a causal connection requires an

expert to answer “specialized medical questions” that are “beyond

the lay juror’s capacity.” Cowart, 287 Ga. at 627, 629.

                                         10.

       A plaintiff can also recover for aggravation of a preexisting

condition     that    was    present     prior    to    the    accident     if    such

exacerbation was caused by the negligence of the defendant.




                                         21
                                        11.

      “Georgia law requires a claimant to prove with reasonable

certainty not only that he will sustain future medical expenses,

but   also   the   amount   of   such   expenses.”    Hendrix      v.   Raybestos

Manhattan, Inc., 776 F.2d 1492, 1507 (11th Cir. 1985). “Where a

party sues for damages, he has the burden of proof of showing the

amount of loss in a manner in which the jury . . . can calculate

the amount of the loss with a reasonable degree of certainty. An

allowance    for   damages   cannot      be   based   on   guess    work.”    Id.

(quotation omitted); see also Head v. Target Corp., No. 4:09-CV-

0012-HLM, 2009 WL 10664782 (N.D. Ga. Dec. 3, 2009); Bennet v.

Haley, 132 Ga. App. 512, 515 (1974).

                                        12.

      Pain and suffering is a legal item of damages. The measure is

the enlightened conscience of a fair and impartial adjudicator.

Questions of whether, how much, and how long the plaintiff has

suffered or will suffer are for the fact-finder to decide. Pain

and suffering include mental suffering, but mental suffering is

not a legal item of damage unless there is physical suffering also.

Anxiety, shock, and worry are examples of what might be included

under mental pain and suffering, and loss of capacity to work or

labor, separately from earnings, may be considered as an item

causing mental suffering.




                                        22
                                      13.

      If the plaintiff’s pain and suffering will continue, then

there should be an award for damages for such future pain and

suffering as the plaintiff will endure. In making such award, the

standard is that of the enlightened conscience of an impartial

adjudicator. The fact-finder may take into consideration the fact

that the plaintiff is receiving a present cash award for damages

not yet suffered.

                                      14.

      In a civil action against the United States, no attorney shall

charge, demand, receive, or collect for services rendered, fees in

excess of 25% of any judgment rendered. 28 U.S.C. § 2678.

IV.   Mixed Findings of Fact and Conclusions of Law

      The Court makes the following mixed findings of fact and

conclusions of law:

                                      1.

      Ms. Jackson was negligent at the time of the November 2015

accident and is entirely at fault for the accident.

                                      2.

      The Defendant, the United States of America, is vicariously

liable for Ms. Jackson’s negligence.

                                      3.

      Expert   testimony   is   not   required   to   establish   that   the

accident was the cause of Mr. Stalvey’s neck pain from the date of


                                      23
the accident to the present. Defendant is liable to Plaintiff for

damages arising from that neck pain.

                                    4.

     Expert testimony is not required to established that the

accident was the cause of Mr. Stalvey’s back pain from the date of

the accident to January 2016. Defendant is liable to plaintiff for

damages arising from that back pain.

                                    5.

     The preponderance of the credible evidence shows that Mr.

Stalvey’s back pain resolved itself within three months of the

accident. It then resurfaced almost three years later. Given the

lack of temporal proximity, the causal connection between the 2015

accident and Mr. Stalvey’s 2018 lumbar spine disc herniation

presents a specialized medical question that a factfinder cannot

determine without expert testimony. Accordingly, Plaintiff did not

prove that the accident was the cause of his most recent back pain.

Therefore, Defendant is not liable to Plaintiff for damages arising

from his post-2018 back pain.

                                    6.

     Although Plaintiff claimed additional amounts at trial, the

Court   finds   that   the   Defendant   is   liable   for    the   following

submitted and itemized medical expenses, totaling $8,716.33:

     A.    CRH Physician Practices                           $150.00

     B.    Schumachergroup (Emergency Treatment)             $1,213.00


                                    24
     C.   Radiology Associates of South Georgia    $98.00

     D.   Douglas Spine Center                     $1,803.00

     E.   Georgia Sports Medicine                  $1,099.00

     F.   Open MRI of Douglas                      $2,800.00

     G.   Rehab Services of Coffee County          $1,389.00

     H.   The Medicine Cabinet                     $164.33

          Total:                                   $8,716.33

                                 7.

     The United States is not liable for the cost of Mr. Stalvey’s

2019 MRI of his lumbar spine.

                                 8.

     After considering the evidence and weighing the credibility

of the witnesses, the Court finds that Mr. Stalvey failed to prove

that he is entitled to compensation for future medical expenses.

Although Plaintiff proved it is reasonably certain that he will

have future medical expenses, he did not prove the nature or extent

of the treatment that might be required, nor did he prove the cost

of such treatment. Plaintiff’s attorney’s “take” on how this Court

should calculate Mr. Stalvey’s future medical needs lacked any

degree of certainty or even probability. The Georgia Court of

Appeals has previously rejected such calculations as “conjecture

and speculation.” Bennett, 132 Ga. App. at 515. Here, this Court

does the same.




                                 25
                                9.

     After reviewing and solemnly considering the evidence and

testimony presented at trial, the enlightened conscience of this

Court finds that Mr. Stalvey should be awarded $60,000.00 for pain

and suffering.

                               10.

     Attorney’ fees in this matter are governed by the Federal

Torts Claim Act. 28 U.S.C. § 2678. As such, they will be deducted

from the total judgment awarded.

V.   CONCLUSION

     For the reasons provided above, Plaintiff’s Objection to the

Magistrate Judge’s Order, dkt. no. 70, is OVERRULED. Since the

Court addressed the substance of Defendant’s two Rule 52(c) motions

in this Order, both are DENIED as moot. Finally, the Plaintiff is

entitled to recover from the Defendant the sum of $68,716.33. The

Clerk is DIRECTED to close this case.

     SO ORDERED, this 9th day of April, 2020.




                                                             _
                              HON. LISA GODBEY WOOD, JUDGE
                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF GEORGIA




                                26
